Case 2:12-cv-01924-SM-JCW Document 576 Filed 02/26/19 Page 1 of 4

Community United for Change
1643 Gentilly Boulevard

The Honorable Susie Morgan

United States District Court, Eastern District of Louisiana
Room C322

500 Poydras Street

New Orleans, La. 70130

January 29, 2019

Judge Morgan:

In regards to the document filed in case 2:12-cv-01924-SM-JCW, Document 574-
1, filed January 24, 2019, II. Notes, refers to the orders of the court found in the
Consent Decree, Paragraph 455; and I. Consent Decree Authority, Consent Decree
Paragraph 456.1, concerning the assessments and achievements and the
requirements that appear to have contributes to the success, as well as the greatest
concerns, including strategies for accelerating full and effective compliance...

All neatly couched in this report preparing for an exit to the Consent Decree brings
severe concerns to the people of New Orleans and especially the victims of the
corruption and unconstitutional treatment that preceded the need for a court
ordered deterrent to the massive abuse of police powers in New Orleans.

Our major concern is found in the lack of community oversight and transparency.
The federal monitor has not been forthright with the community of New Orleans,
as their reports try to indicate. On page 2 of this 56-page fictional narrative, under
what we did in 2018, second bullet point, “We spent significant time focusing on
Community Engagement, including problem-oriented policing. As our
organization found in the past, this monitoring contract, with limited, at best,
number of people are used to satisfy their definition of significant time and
involvement. Their attempts at being inclusive and transparent with people of New
Orleans fall shallow and soundless. As usual, the victims of police brutality are not
Case 2:12-cv-01924-SM-JCW Document 576 Filed 02/26/19 Page 2 of 4

Community United for Change

1643 Gentilly Boulevard

Page 2

included in these number of citizens being included in the broadest sense of the
term.

If the judge would consider the work that was done to get a Consent Decree to the
table, the judge would find Community United for Change (CUC), partnered with
the Justice Department (DOJ), upon arrival in New Orleans for the initial
investigation. CUC’s involvement yielded far more evidence to the corruption and
unconstitutional behaviors of the New Orleans Police Department (NOPD), then a
normal investigation would have uncovered. How do we know this? Because the
initial time allotment for the DOJ investigation was only two weeks. Through our
intuitive, CUC held five public hearings were victims of police brutality, police
murder, were allowed to give testimony in a safe, non-threating environment. This
and other CUC initiatives lent to the Peoples Consent Decree being developed,
from which the DOJ found useful contrast that was eventually found in the
Findings Letter, issued by the DOJ.

Since the exclusion of CUC from the oversight and transparency of the
implementation of the Consent Decree, the monitors have been able to use paper
reports to replace the actual use of boots on the ground work. The very point of the
Consent Decree was to put boots on the ground to monitor the implementation of
the Consent Decree. The federal government assured the people that inclusion and
transparency would be vital element of the Consent Decree. The money the City of
New Orleans has and continues to use to underwrite the Consent Decree is not
reflective of what the contract stated was and is supposed to be employed.

In the early days of the monitoring team, they would issue reports similar to the
current report. CUC would flush through the reports and find unreasonable errors
and flaws in what actually happened as to what was reflected in the report. Today
we are faced with the same scenario. Reports that reflect one thing with the reality
Case 2:12-cv-01924-SM-JCW Document 576 Filed 02/26/19 Page 3 of 4

—
:

Community United for Change

1643 Gentilly Boulevard

Page 3

pointing to another direction. Point in hand, under the 2019 Activities, forth bullet
point, “Analyze and report results of 2018 biennial survey.” These are supposed to
be surveys that are past throughout the community of New Orleans, yet I have had
trouble finding people in the depressed areas of New Orleans who have even heard
of the survey, let alone taken a survey. How can these surveys be relied upon as
indicators for positive change if they are not reaching the targeted population? In
the early years the monitors were not reaching the targeted population and there
were people on the ground that could attest to the oversight. Today the monitors
represent facts not in evidence and only relying on self-generated data to concur
their findings. The monitors are representing themselves as reaching the targeted
population but the targeted population has very little idea what is happening with
the Consent Decree, which was supposed to be a linchpin for them in the name of
progress.

The monitor states in the cover letter to this report that they are thanking the people
of New Orleans for the opportunity to service them. As it was in the beginning is
now and ever shall be, world with end, are the words that signifies the beginning of
this monitoring process and the current status of the monitoring progress. It can be
summed up as; all smoke and mirrors. Without community oversight and
community transparency, all we have are unsubstantiated reports that have been
criticized by the community that was forced out of the process that the citizens
initiated and paid for. These underwriters, are people who have paid for this
process as a way of giving the constitution an opportunity to redeem itself. After
years of being kept out of Constitution Protections, they now are being left out of
the process that was supposed to make them whole again after police brutality and
police murder. And now we are being told that the process is winding down
without the benefactors having a say in the process. The City of New Orleans has
paid for this process but the money the city uses to pay for this exercise comes
from the tax payers. The same tax payers who received the brutal and corrupt
police service that caused this court order to be necessary.
Case 2:12-cv-01924-SM-JCW Document 576 Filed 02/26/19 Page 4 of 4

Community United for Change
1643 Gentilly Boulevard

Page 4

CUC would ask the court not to accept this report until the community has a total
transparent opportunity of examining the process and the results. Additionally,
CUC asked this court to direct the monitors of this Consent Decree to appoint
community people who have suffered from the unconstitutional behaviors of the
NOPD to have an opportunity to convene an oversite commission to insure
transparency and inclusiveness. The appointments by this monitor have not served
the people of New Orleans, with special emphasis on victims of police brutality.
The philosophy that others can determine better for the victims, then the victims
can for themselves are myths that have been proven wrong time in memoriam.
That is why it is necessary for this court to act in behalf of the victims of police
brutality and police murder.

He foxx

   

W.C. Johnson
Chair
Community United for Change

 
